NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

JEFFREY D. WASHINGTON,          :    CIV. NO. 18-9199 (RMB)
                                :
                  Plaintiff     :
                                :
     v.                         :    MEMORANDUM AND ORDER
                                :
U.S. DEPARTMENT OF JUSTICE,     :
et al.,                         :
                                :
                                :
                  Defendants    :

BUMB, DISTRICT JUDGE

     Plaintiff Jeffrey D. Washington is a prisoner confined in the

Federal Correctional Institution in Fort Dix, New Jersey. He brings

this civil action for recovery of lost property, citing 31 U.S.C.

§ 3723. (Compl., ECF No. 1.) Plaintiff did not pay the filing fee1

or submit an application to proceed in forma pauperis under 28

U.S.C. § 1915.2



1 The filing fee for a civil action is $350, and there is a $50
administrative fee, for a total of $400. See 28 U.S.C. § 1914.

2 28 U.S.C. § 1915(a) provides:

          (a)(1) Subject to subsection (b), any court of
          the   United   States    may   authorize   the
          commencement, prosecution or defense of any
          suit, action or proceeding, civil or criminal,
          or appeal therein, without prepayment of fees
          or security therefor, by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees or give security
     Local Civil Rule 5.1(f) provides:

          Any papers received by the Clerk without
          payment of such fees as may be fixed by statute
          or by the Judicial Conference of the United
          States for the filing thereof shall be marked
          "received" and the date and time of receipt
          shall be noted thereon.

     The Court will administratively terminate this matter, but

Plaintiff will be permitted to reopen if he timely submits the

filing fee or in the alternative submits a properly completed IFP

application.

     When a prisoner is permitted to proceed without payment of

the filing fee, 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b) and 42 U.S.C.

§ 1997e(c) require courts to review a complaint in a civil action

and sua sponte dismiss any claims that are (1) frivolous or

malicious; (2) fail to state a claim on which relief may be




          therefor. Such affidavit shall state the
          nature of the action, defense or appeal and
          affiant's belief that the person is entitled
          to redress.

          (2) A prisoner seeking to bring a civil action
          or appeal a judgment in a civil action or
          proceeding without prepayment of fees or
          security therefor, in addition to filing the
          affidavit filed under paragraph (1), shall
          submit a certified copy of the trust fund
          account     statement    (or     institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

                                 2
granted; or (3) seek monetary relief against a defendant who is

immune from such relief.3

       Plaintiff should be aware that it is not clear from the

present complaint whether he fully exhausted his administrative

remedies before bringing this claim. See 28 C.F.R. § 543.32(g)

(“If your claim is denied or you are dissatisfied with a settlement

offer, you may request, in writing, that the Bureau of Prisons

reconsider your claim in the administrative stage … If you are

dissatisfied with the final agency action, you may file suit in an

appropriate     U.S.    District    Court   as   no   further   administrative

action is available”; Ali v. Federal Bureau of Prisons, 552 U.S.

214,    228     n.7,4    2425      (2008)   (Kennedy,     J.,    dissenting).



3 This Court’s conclusive screening of Plaintiff’s claims is
reserved until he obtains in forma pauperis status. See Izquierdo
v. New Jersey, 532 F. App’x 71, 72-73 (3d Cir. July 25, 2013)
(district court may decide whether to dismiss the complaint under
28 U.S.C. § 1915(e)(2) after leave to proceed IFP is granted).

4 The Court stated:

              Congress,    we   note,    did   provide    an
              administrative remedy for lost property
              claimants like petitioner. Federal agencies
              have authority under 31 U.S.C. § 3723(a)(1) to
              settle certain “claim[s] for not more than
              $1,000 for damage to, or loss of, privately
              owned property that ... is caused by the
              negligence of an officer or employee of the
              United States Government acting within the
              scope of employment.”

5 The dissent in Ali explained:

              [T]here are already in place administrative
                                        3
Additionally, the United States is the sole proper defendant to an

FTCA claim. CNA v. United States, 535 F.3d 132, 138 n.2 (3d Cir.

2008).

     IT IS therefore on this 5th day of November 2018,

     ORDERED that the Clerk of the Court shall administratively

terminate this case without filing the complaint or assessing a

filing fee; Plaintiff is informed that administrative termination

is not a “dismissal” for purposes of the statute of limitations,

and that if the case is reopened, it is not subject to the statute

of limitations time bar if it was originally filed timely, Dasilva

v. Sheriff's Dept., 413 F. App’x 498, 502 (3rd Cir. 2011) (“[the]



          procedures that must be exhausted before the
          suit is allowed, diminishing the number of
          frivolous suits that would be heard in federal
          court. See 42 U.S.C. § 1997e(a) (“No action
          shall be brought with respect to prison
          conditions under section 1983 of this title,
          or any other Federal law, by a prisoner
          confined in any jail, prison, or other
          correctional      facility      until     such
          administrative remedies as are available are
          exhausted”). Under 28 CFR § 543.31(a) (2007),
          the “owner of the damaged or lost property”
          first must file an FTCA claim with the BOP
          regional office; the BOP, in turn, is
          authorized by statute to settle administrative
          claims for not more than $1,000, see 31 U.S.C.
          § 3723(a), which likely encompasses most
          claims brought by federal prisoners. Only if
          the prisoner is “dissatisfied with the final
          agency action” may he or she file suit in an
          “appropriate U.S. District Court.” 28 CFR §
          543.32(g).



                                4
statute of limitations is met when a complaint is submitted to the

clerk before the statute runs …”); and it is further

     ORDERED that the Clerk of the Court shall send Plaintiff a

blank form “Affidavit of Poverty and Account Certification (Civil

Rights)” DNJ-Pro Se-007-A-(Rev.05/2013); and it is further

     ORDERED that if Plaintiff wishes to reopen this case, she

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Room 1050, Camden, NJ 08101, within 30 days of the

date of entry of this Order; Plaintiff’s writing shall include

either (1) a complete, signed in forma pauperis application or (2)

the $400.00 filing and administrative fee; and (3) Plaintiff is

permitted to file an amended complaint to establish whether he has

fully exhausted his administrative remedies and to substitute the

United States as the defendant; and it is further

     ORDERED that if Plaintiff does not submit a complete, signed

in   forma   pauperis   application   or   the   $400.00   filing   and

administrative fee within 30 days of the date of this Order, this

action is dismissed without prejudice to Plaintiff filing a new

action; upon such dismissal, however, any new action will be

subject to a new filing fee or IFP application, and will be subject

to the appropriate statute(s) of limitations at the time of filing;

see Bricker v. Turner, 396 F. App’x 804, 804 n. 1 (per curiam) (3d

Cir. 2010) (affirming district court’s order dismissing civil

                                  5
rights action without prejudice as a sanction for failure to obey

a court order or for failure to diligently prosecute); and it is

further

     ORDERED that upon receipt of a writing from Plaintiff stating

that he wishes to reopen this case, and either a complete in forma

pauperis application or payment of the filing and administrative

fees within the time allotted by this Court, the Clerk of the Court

will be directed to reopen this case; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Plaintiff by regular U.S. mail.



                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              United States District Judge




                                 6
